Citation Nr: 1025031	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  08-24 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim for service connection for a left hip disability.

2.  Whether new and material evidence has been received to reopen 
the claim for service connection for a left knee disability.

3.  Entitlement to service connection for a left knee disability, 
to include on a secondary basis to the service-connected right 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and S.T.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In February 2009, the Veteran, accompanied by his authorized 
representative, appeared at a hearing held before the undersigned 
sitting at the RO in St. Petersburg, Florida.  A transcript of 
that hearing has been associated with the claims file.

An October 2004 Board decision declined to reopen a claim of 
entitlement to service connection for a "left leg disorder."  
This determination is found to encompass the instant claim of 
entitlement to service connection for a left knee disorder.  In 
any event, as the instant decision reopens the left knee claim, 
such characterization of the October 2004 decision does not 
prejudice the Veteran here.

The underlying issue of entitlement to service connection for a 
left knee disability, to include on a secondary basis to a right 
knee disability, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In October 2004, the Board denied the Veteran's claims of 
entitlement to service connection for a left knee disability and 
a left hip disability, to include as secondary to a service-
connected right knee disability; he did not timely appeal this 
decision.

2.  The evidence associated with the claims file since October 
2004 does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for a left hip 
disability and does not raise a reasonable possibility of 
substantiating that claim.

3.  The additional evidence received since the time of the 
October 2004 Board decision is, in regard to the claim for a left 
knee disability, new, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a left hip disability is not new and 
material, and therefore, the claim is not reopened.  38 U.S.C. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a left knee disability is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at 
the bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, a letter dated December 2006 satisfied the duty to 
notify provisions as detailed above.  Such notice preceded the 
adverse rating decision on appeal.  Accordingly, no further 
development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In this case, the Veteran's service treatment records, VA medical 
treatment records, identified private medical records, and Social 
Security Administration (SSA) records have been obtained.  38 
U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not 
identified, and the record does not contain evidence of, any 
outstanding records.  Although VA is not required to obtain an 
examination for a claim to reopen a final decision (38 C.F.R. § 
3.159(c)), the Veteran was afforded a VA examination in regard to 
his claimed left knee disability in April 2007.  Such examination 
appears to have been thorough and adequate.

Additionally, all the evidence in the Veteran's claims file has 
been thoroughly reviewed.  Although an obligation to provide 
sufficient reasons and bases in support of an appellate decision 
exists, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his or her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that the entire record must be reviewed, but each piece 
of evidence does not have to be discussed).  The analysis in this 
decision focuses on the most salient and relevant evidence, and 
on what the evidence shows or fails to show with respect to the 
appeal.  The Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law 
requires only that reasons for rejecting evidence favorable to 
the claimant be addressed).

Further, the Veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  There is no 
indication that there is additional evidence to obtain or 
additional notice that should be provided.  Any error in the 
sequence of events or content of the notice is not shown to have 
affected the essential fairness of the adjudication or to cause 
injury to the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  Thus, any such error is harmless and does not prohibit 
consideration of the matter on the merits.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

New and Material Evidence

The Veteran is seeking service connection for service connection 
for a left hip disability and a left knee disability, to include 
on secondary bases to a right knee disability.  The Board denied 
entitlement to service connection for the left hip and left knee 
(then characterized as "left leg disorder") in an October 2004 
decision, which is final.  38 U.S.C. § 7104 (West 2002); 38 
C.F.R. § 20.1100 (2009).

In November 2006 and January 2007, the Veteran submitted 
statements to VA indicating that he wished to reopen his claims 
for service connection for left hip and left knee disabilities.  
In an August 2007 rating decision, the RO declined to reopen the 
claims, finding that new and material evidence had not been 
submitted.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of an attempt 
to reopen a claim.  Absent the submission of evidence that is 
sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  The Board may not then proceed to review 
the issue of whether the duty to assist has been fulfilled, or 
undertake an examination of the merits of the claim.  The Board 
will therefore undertake a de novo review of the new and material 
evidence issues.

As general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence obtained after the last 
disallowance is "new and material."  Under 38 C.F.R. § 
3.156(a), new evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  Furthermore, "material evidence" could 
be "some new evidence [that] may well contribute to a more 
complete picture of the circumstances surrounding the origin of 
the Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.

Left Hip Disability

At the time of the October 2004 Board decision that denied 
service connection for a left hip disability, the evidence of 
record consisted of service treatment records, Social Security 
Administration (SSA) records, VA and private treatment records, 
and reports from October 1989, April 1997, February 2001, May 
2002, and September 2003 VA examinations.  

The service treatment records reflected a right knee injury, but 
did not show any complaints or treatment referable to the left 
hip.

The post-service treatment records included diagnoses of left hip 
degenerative joint disease, as demonstrated in a July 1996 
occupational health examination.  Minor tenderness was also noted 
in that report.

With respect to the relationship between the current left hip 
disorder and the service-connected right knee disability, a 
December 1986 letter from the Veteran's private physician stated 
that the Veteran walked with a marked limp due to his right knee 
disability.  That physician opined that, because the Veteran put 
pressure on his left side to ease discomfort on the right side, 
he experienced injury to the left knee and hip. Moreover, August 
1996 treatment notes associated with the Veteran's SSA disability 
benefits decision note a prior injury to the right knee with 
resulting pain in the left hip due to gait disturbance.  April 
1997 SSA disability hearing notes reflect the Veteran's testimony 
that he had been favoring his right side by stressing his left.

Also of record at the time of the last final Board decision in 
October 2004 was an April 1997 VA examination in which the 
examiner noted no significant degenerative changes or loss of 
motion or strength in the left lower extremity related to the 
right knee disability.  A subsequent February 2001 VA examination 
noted left hip pain but did not address its etiology.  Finally, a 
May 2002 VA examiner concluded that although the Veteran 
experienced some pain in his left hip, such pain was attributable 
to mild trochanteric bursitis "which is a common entity and 
mostly likely is not related to his right leg dysfunction."

Based on the above evidence, the Board in October 2004 concluded 
that a current left hip disorder was not secondary to the 
service-connected right knee disability and was not otherwise 
related to active service.

Subsequent to the Board's October 2004 denial, additional VA 
medical records and private medical records were associated with 
the claims file.  The evidence submitted subsequent to the rating 
decision is new, in that it was not previously of record.  
However, the newly submitted evidence is not material.  
Specifically, the evidence submitted since the October 2004 Board 
decision shows continued treatment for left hip pain, but does 
not demonstrate that such disability stems for the Veteran's 
service-connected right knee disability.  In this regard, a 
November 2006 VA treatment note reflects that the Veteran was 
favoring his right side ever since in-service injury to the right 
knee, but does not discuss any hip symptomatology.  Moreover, 
while a VA examiner in April 2007 addressed the etiology of the 
Veteran's left hip disorder, he diagnosed tendonitis of the left 
hip resulting from the normal aging process.  The examiner opined 
that, based on the prior treatment records and examination 
conducted, the left hip disability was not likely caused by the 
in-service injury to the right knee.  In an August 2007 the 
examiner continued to maintain that such a relationship was not 
supported by orthopedic literature, citing professional board 
standards of treatment and the literature associated with 
degenerative joint disease.

Thus, although the subsequently-submitted evidence is new, it 
does not relate to an unestablished fact necessary to 
substantiate the claim.  Morton v. Principi, 3 Vet. App. 508, 509 
(1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  
(Observing that evidence of the appellant's current condition is 
not generally relevant to the issue of service connection, absent 
some competent linkage to military service).  The Board notes 
that the etiologic opinions added to the record since October 
2004 do relate to an unestablished fact (the existence of a 
possible relationship between a left hip disability and the 
service-connected right knee disability), but they are not new 
and material as they do not raise a reasonable possibility of 
substantiating the claim.  

Moreover, the November 2006 VA treatment note observes that the 
Veteran reported experiencing left hip pain secondary to his 
right knee disability.  As the Veteran had made similar 
statements to prior VA physicians, this evidence is cumulative 
(material, but not new) of the evidence already within the claims 
file at the time of the October 2004 decision.  

For the foregoing reasons, the criteria under 38 C.F.R. § 
3.156(a) have not been met, and the application to reopen a claim 
of entitlement to service connection for a left hip disability 
must be denied.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Left Knee Disability

The evidence of record at the time of the last final October 2004 
Board decision consisted of the Veteran's service treatment 
records, SSA records, VA treatment records, private treatment 
records, and reports from VA examinations conducted in October 
1989, April 1997, February 2001, and September 2003.  

The service treatment records reflect an injury to the right 
knee.  Following such injury, the service treatment records 
reveal diagnoses of bilateral slight subpatellar crepitation (May 
1964) and bilateral chondromalacia (November 1964).

The post-service treatment records demonstrated treatment 
referable to the left knee.  Additionally, treatment and 
testimony associated with the Veteran's SSA disability 
determination reflected his complaints of left knee pain and his 
altered gait due to his right knee disability.  Moreover, the 
post-service records addressed the etiology of the left knee 
disorder.  Specifically, a December 1986 letter from the 
Veteran's private physician related the current left knee 
problems to the service-connected right knee disability.  The 
physician noted that, because the Veteran put pressure on his 
left side to ease discomfort on the right side, he experienced 
injury to the left knee and hip.  Moreover, a July 1993 VA 
physician noted, based on x-rays of both knees, bone involvement 
of the bilateral knees as a result of in-service injury.  
However, a VA examiner in April 1997 found that the Veteran's 
mild degenerative changes of the left knee were common and were 
likely not associated with any right knee disability.

The Board in October 2004 denied the claim on the basis that 
there was no identifiable left knee disability.  

Evidence submitted since the October 2004 Board decision includes 
a November 2006 diagnosis of early osteoarthritis of the left 
knee.  Such evidence was not previously before agency 
decisionmakers and thus is new.  Moreover, it relates to an 
unestablished fact necessary to substantiate the claim, namely, 
the existence of a current disability.  Moreover, as a November 
2006 VA treatment note indicates that the Veteran favors the 
right knee due to previous injury and that favoring possibly 
causes more stress on his left knee, these submissions, when 
viewed together, raise a reasonable possibility of substantiating 
the claim.  Accordingly, the criteria under 38 C.F.R. § 3.156(a) 
have been met and the claim is therefore reopened.


ORDER

New and material evidence having not been received, the petition 
to reopen a claim of entitlement to service connection for a left 
hip disability is denied.

New and material evidence having been received, the petition to 
reopen a claim of entitlement to service connection for a left 
hip disability is granted.


REMAND

The Veteran seeks service connection for a left knee disability, 
to include on a secondary basis to the service-connected right 
knee disability.  The Board's review of the claims file reveals 
that additional RO/AMC action on the claim is warranted.

The Veteran has claimed entitlement to service connection for a 
left knee disability as secondary to his service-connected right 
knee disability.  However, VA has a duty to develop and 
adjudicate claims under all appropriate theories of entitlement.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

The Board notes that the Veteran was diagnosed with bilateral 
chondromalacia and bilateral subpatellar crepitation while in 
service and that a July 1993 VA physician stated that the Veteran 
experienced bone involvement of both knees as the result of in-
service injury.  An October 1989 VA examiner diagnosed a 
congenital leg length difference.  A December 1986 letter from a 
private physician, a September 2006 VA treatment note, and a 
November 2006 VA treatment note associate the Veteran's left knee 
symptoms with his service-connected right knee disability.  
February 2001 and September 2003 VA examination reports reflect a 
normal left knee.  An April 1997 VA examiner and an April 2007 VA 
examiner, who also authored an August 2007 addendum, opined that 
left knee symptomatology was not related to the right knee 
disability.

Although the claims file contains multiple medical opinions as to 
the extent and origin of the Veteran's left knee symptoms, none 
of the opinions reflect review of all the pertinent medical 
evidence or discuss direct, secondary, and aggravational theories 
of entitlement.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that medical examination reports must contain 
not only clear conclusions with supporting data, but a reasoned 
medical explanation connecting the two.  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).  The Board observes that the April 
2007 VA examiner did not discuss the 1989 diagnosis of a 
congenital leg length difference or address the possibility that 
an in-service injury had aggravated a pre-existing condition.  
Moreover, the April 2007 VA examination report states that 
"service medical records (were) silent for significant report to 
sick call for a left knee...injury."  While true, such statement 
fails to acknowledge the two in-service diagnoses pertaining to 
the left knee and thus calls into question whether the opinion 
offered by the examiner was predicated on a clear understanding 
of the facts in this case.

For the above reasons, then, the Board finds that another 
examination is in order to determine the etiology of any current 
left knee disability.

Furthermore, VA has a duty to gather all pertinent records of VA 
treatment and the Veteran reported at the February 2009 hearing 
that he had just received additional x-rays of his knees, but the 
most recent treatment records are dated in 2007.  As the 
Veteran's testimony reflects that additional VA treatment records 
exist, but have not been associated with the claims file, while 
this case is in remand status, the RO/AMC must gather these 
records.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record.  The Veteran must be 
provided with the necessary authorizations 
for the release of any private treatment 
records not currently on file.  The RO/AMC 
must then obtain these records, as well as 
the Veteran's recent VA treatment records, 
and associate them with the claims folder.  
If VA is unsuccessful in obtaining any 
identified additional records, it must 
inform the Veteran and provide him an 
opportunity to submit copies thereof.

2.  The RO/AMC must then provide the 
Veteran's claims file to a health care 
provider of suitable background and 
experience.  The examiner must provide an 
opinion as to whether or not the Veteran 
currently has a left knee disability that 
was either caused, or aggravated, by his 
active duty service or by the service-
connected right knee disability.  The 
following considerations will govern the 
review:

a. The claims folder and a copy of 
this remand will be made available to 
the examiner, who must specifically 
acknowledge receipt and review of 
these materials in any report 
generated.  

b. After reviewing the claims file, 
the examiner must author an opinion 
that refers to the relevant evidence 
of record, to include the May and 
November 1964 service treatment 
records showing diagnoses of 
subpatellar crepitation and 
chondromalacia of the bilateral knees, 
the 1989 diagnosis of a congenital leg 
length discrepancy, and medical 
evidence suggesting that left knee 
symptoms exist secondary to the right 
knee disability.  

c.  The examiner must first state 
whether the evidence clearly and 
unmistakably demonstrates that a left 
knee disorder clearly and unmistakably 
preexisted service.  If so, the 
examiner must then state whether such 
preexisting left knee disability 
clearly and unmistakably was NOT 
aggravated by such service, to include 
as due to injury of the right knee.  

If the examiner does not find that a 
left knee disability clearly and 
unmistakably preexisted active 
service, he must express whether it is 
at least as likely as not that a left 
knee disability was directly incurred 
in active service.  If not, the 
examiner must further state whether it 
is at least as likely as not that a 
left knee disability is proximately 
due to the service-connected right 
knee disability. 

d.  The examiner is asked to explain 
the medical basis or bases for the 
opinion.  A rationale must be provided 
for any findings rendered and any 
medical treatises referenced by the 
examiner must be cited.  If the 
examiner is unable to render an 
opinion without resort to speculation, 
he or she should explain why and so 
state. 

3.  Following the above actions, the 
RO/AMC will review and readjudicate the 
Veteran's claim.  If the benefit sought 
remains denied, the Veteran must be issued 
an appropriate supplemental statement of 
the case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by 
law to ensure that the RO complies with its directives, as well 
as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


